DETAILED ACTION
Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of annular ribs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In regard to claim 1, there is no original disclosure for a “plurality of annular ribs”.  In Figure 2 of the instant drawings, it appears that ribs (120) are longitudinally extending but are not annular.  In par. [0043] of the instant pg-publication, it appears that the applicant discloses one embodiment with an annular rib (”In one embodiment, the protrusion 120 is an annular rib”) and another embodiment with a plurality of ribs (In another embodiment, the second cap 32 includes a plurality of ribs 120.”), but there is no disclosure of a combination of a plurality of annular ribs as is now recited.  The examiner suggests deleting “annular” from the claims.
The dependent claims are rejected by virtue of dependency on the rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crouse et al. (US 5,098,400; hereafter Crouse) in view of Barrelle et al. (EP2671606; hereafter Barrelle).
In regard to claim 1, Crouse discloses a medical injector (see Figure 8; other figures for corresponding structures) comprising: a housing (14); a needle (12) extending from the housing, the needle having a sharpened end; a first cap (29) covering the sharpened end of the needle; and a second cap (10’) covering at least a part of the first cap, the second cap comprising: a cap body (36) having a distal end (39’), a proximal end (38), and an interior wall (41); a plurality of annular ribs (42’) extending longitudinally along and inwardly from the interior wall, wherein each annular rib comprises a tapered surface (44’) at a proximal end thereof for aiding the second cap in receiving the first cap; wherein the plurality of annular ribs of the second cap is are engaged with the first cap such that removal of the second cap via a distally-directed force simultaneously removes the first cap from the sharpened end of the needle (see col. 9, lines 30-54 and col. 11, lines 43-50).

Barrelle discloses a second cap (20) for removing a first cap (10), the second cap (20) comprising a first wing flange (30; left side) extending from the distal end of the cap body in a first direction; and a second wing flange (30; right side) extending from the distal end of the cap body in a second direction different from the first direction (see Figure 5), wherein each of the first wing flange and the second wing flange comprise a curved proximally directed (32) surface and a flat distally directed surface (34).  The first wing flange and the second wing flange allow the operator to firmly grasp the second cap to remove the first and second cap from the needle. See Figures 7-10 and respective portions of the specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crouse with the first and second wing flanges of Barrelle in order to provide a grasping means on the Crouse device thereby aiding in removal of the needle caps.
In regard to claim 2, Crouse discloses wherein the second cap engages the first cap via a friction fit (see col. 9, lines 30-54).
In regard to claim 3, Crouse discloses wherein the interior wall defines a cavity (37) in the proximal end of the second cap, wherein the cavity is sized and shaped to receive at least a portion of the first cap (see at least Figure 8).

In regard to claim 8, Crouse discloses wherein the first cap comprises a first material and the second cap comprises a second material, wherein the first material is different from the second material (see col. 7, lines 63-66; col. 8, lines 50-58; col. 11, lines 52-65).
In regard to claim 9, Crouse discloses wherein the second material is harder than the first material (see col. 7, lines 63-66; col. 8, lines 50-58; col. 11, lines 52-65).
In regard to claim 10, Crouse discloses wherein the first cap comprises an elastomeric sleeve (29 is made of rubber) disposed over at least the sharpened first end of the needle.
In regard to claim 11, Barrelle teaches wherein the first and second wing flanges (30) extend from opposing sides of the cap body (one from the left; one from the right).
In regard to claim 12, Barrelle discloses wherein the first and second wing flanges (30) each comprise a curved proximally directed surface (32; see par. [0010]).
In regard to claim 13, Barrelle discloses wherein the first and second wing flanges (30) each comprise a substantially flat distally directed surface (34; see par. [0010]).
In regard to claim 14, Barrelle discloses wherein the second cap is T-shaped (see at least Figure 5).
In regard to claim 15, see the rejection of claim 1.
In regard to claim 18, see the rejection of claim 4.
.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crouse in view of Barrelle and further in view of Hake (US 5,141,500).
Crouse and Barrelle, in combination, teach all of the limitations recited in the independent claim but fail to teach a window is defined through a sidewall of the second cap for visually viewing engagement of the second cap with the first cap as is recited in claim 7 or a viewing window extending through a portion of the cap body as is recited in claim 20.
Hake discloses an analogous needle protection system comprising a protective needle guard (14) for covering a needle.  In some embodiments, Hake discloses that the sleeve could be made of opaque materials except for a window or slot which allows the syringe to be seen through the sleeve (see col. 6, lines 42-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crouse and Barrelle with the window of Hake in order to provide the ability to see internal components of the system during use.  A window provided on the second cap of the combination of Crouse and Barrelle would allow for visual inspection of the engagement between 42’ and first cap (29). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,220,157 in view of Crouse (US 5,098,400).  Claim 1 is substantially similar to patented claim 4 except that claim 1 recites a distally directed force for removal of the caps and a plurality of annular ribs.  Crouse teaches the removal of both caps via a distally directed force (see col. 11, lines 43-51) and a plurality of annular ribs (42’).  It would have been obvious to modify the patented claim with the features of Crouse to arrive at the instantly recited invention.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783